Citation Nr: 1549374	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  05-13 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to October 1945.  The Veteran died in July 2003; the present appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for the cause of the Veteran's death.

The Board issued a decision in July 2007 that denied the claim.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, the Court issued a Memorandum Decision that vacated the Board's decision and returned the case to the Board for further consideration.

In January 2012 the Board referred the case to the Veterans Health Administration (VHA) to obtain an expert medical opinion regarding the cause of the Veteran's death.  The VHA opinion was rendered in March 2012, and the VHA medical expert concluded that there was no evidence to support a finding that the Veteran acquired a disease during his military service that resulted in jaundice within a year of service, and subsequently resulted in his death from cancer in 2003.  The Board issued a denial of the appeal in July 2012.  

The appellant appealed the Board's decision to the Court.  In an October 2014 Memorandum Decision, the Court determined that the March 2012 VHA opinion was inadequate because it failed to address the fact that the Veteran had reported being treated for yellow jaundice in March 1946, and instead relied heavily on the fact that the Veteran did not experience jaundice until December 1946.  The Court directed that a new medical opinion be obtained to take into account these facts.   
 
Accordingly, in May 2015, the Board requested that a VHA medical expert provide an opinion as to whether it was at least as likely as not that the Veteran had a disease in service manifested by yellow jaundice five months after service; and, if so, whether it was at least as likely as not that such disease either caused or materially contributed to cause the Veteran's death.  The Board expressly directed the VHA medical expert to take into account the Veteran's report that he was treated for yellow jaundice by a civilian physician, Dr. D., in March 1946 (i.e. five months after separation from service).  The VHA medical expert opinion was rendered in July 2015.  In August 2015, the appellant was provided a copy of the July 2015 medical opinion and was afforded a period of 60 days to submit additional evidence or argument.  The appellant did not respond. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in July 2003; the death certificate lists the immediate cause of death as adenocarcinoma of the abdomen and lists the underlying cause of death as unknown primary adenocarcinoma, with congestive heart failure as a significant condition contributing to death but not resulting in the underlying cause.

2.  The Veteran was service-connected for wounds to the right forefinger, left jaw and left thigh, as well as osteoarthritis of the left knee.

3.  Adenocarcinoma and congestive heart failure are not shown to have been incurred in or aggravated by service.  


CONCLUSION OF LAW

A service-connected disability was not a principal or contributory cause of the Veteran's death.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The notice obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June 2004 and February 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

During the course of this appeal, the Court issued a ruling that because the RO's adjudication of a Dependency Indemnity Compensation (DIC) claim hinges first on whether a veteran was service-connected for any condition during his or her lifetime, the VCAA notice in such a claim must include (1) a statement of the conditions, if any, for which the veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a condition previously service-connected, and (3) an explanation of the evidence and information needed to substantiate a DIC claim based on a condition not previously service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this case, the appellant was not provided notice compliant with Hupp.  However, in her pursuit of the claim, the appellant has demonstrated her actual knowledge of every element cited by Hupp.  Accordingly, remand for Hupp-compliant notice would present no benefit to the appellant and is not required at this point.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records are associated with the file, as are treatment records from those medical providers identified by the appellant as having potentially relevant records.  The appellant was advised of her entitlement to a hearing before the RO and/or before the Board but did not request such a hearing.  The Board referred the case to VHA for a second expert medical opinion in May 2015, which has been provided.  The Board has reviewed the July 2015 opinion and finds that VHA substantially complied with the Board's request.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The appellant has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of this appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal.

Applicable Laws and Regulations

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated by active service; one that may be presumed to have been incurred or aggravated during such service; or, one that was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

To establish service connection for the cause of a veteran's death, the evidence must show a disability incurred in or aggravated by active service either caused or substantially or materially contributed to the veteran's death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to be a contributing cause, it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to an unrelated disability.  In the same category would be included service-connected diseases or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful attention as a contributory cause of death, the primary disease being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be presumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but even in such cases there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not be generally reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive and debilitating nature.  38 C.F.R. § 3.312(c)(4).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

The Veteran died in July 2003, at age 80.  He served on active duty from March 1943 to October 1945, and at the time of his death had established service connection for wounds to the left jaw, left thigh and right forefinger.  After his death, service connection was granted retroactively for osteoarthritis of the left knee.  

The death certificate lists "adenocarcinoma abdomen" as the primary cause of death, due to or as a consequence of "unknown primary adenocarcinoma."  Congestive heart failure is listed as a significant condition contributing to death but not resulting in the underlying cause.  The Veteran was not service-connected for any of the disorders listed on the death certificate.
  
The Veteran's service treatment records show no indication of adenocarcinoma or congestive heart failure.  On the Veteran's application for VA benefits in September 1946, he reported that he was treated for "yellow jaundice" by a civilian physician, Dr. D., in March 1946, five months after separation from service.  A VA medical history taken in connection with a VA examination conducted in December 1946 reflects that the Veteran had been treated for yellow jaundice in 1946 by a civilian provider.     

Private treatment records from Dr. D.C. dated in March 2003 note "recent" diagnosis of liver cancer.  The appellant asserted in her substantive appeal, submitted in April 2005, that the "yellow jaundice" that had been noted in 1946 may have been a contributing factor toward the Veteran's later development of cancer.  The appellant stated the Veteran's treating oncologist had verbally endorsed this theory but had declined to put the opinion in writing.  

Thereafter, the appellant submitted a letter dated in November 2006 from Dr. D.M., who was identified by the appellant as the Veteran's attending physician.  Dr. D.M. stated he had reviewed a document showing the Veteran was treated in December 1946 for yellow jaundice.  Dr. D.M. stated he had been asked to comment on whether the Veteran's cancer in 2002 could have been related to his illness in 1946; Dr. D.M. stated that although he was not aware of yellow jaundice being associated with adenocarcinoma of the liver, he could not rule it out.  Dr. D.M. admitted he was not a sub-specialty expert in cancer epidemiology, and suggested obtaining input from the Department of Defense Health Board or from an epidemiologist having expertise in cancer.

The Board denied the claim in July 2007.  In her appeal to the Court, the appellant asserted that her belief that the Veteran's cancer was linked to "yellow jaundice" was based on the opinion of her daughter, who had been an emergency room physician for 25 years.  She also asserted that Dr. D.M. would no doubt have provided a more definite relationship between yellow jaundice and cancer in his letter ("probable" rather than "a possibility") had he been asked to do so.

Following the action by the Court vacating the Board's July 2007 decision, the Board submitted a request for an expert medical opinion from VHA.  The requested opinion was provided in March 2012, and the Board denied the appeal in July 2012.  

The appellant subsequently appealed, and the Court determined that the March 2012 VHA opinion was inadequate because it failed to address the fact that the Veteran had reported being treated for yellow jaundice in March 1946, and instead relied heavily on the fact that the Veteran did not experience jaundice until December 1946.  The Court directed that a new medical opinion be obtained to take into account these facts.   
  
Accordingly, the Board requested another VHA medical expert opinion in May 2015.  In July 2015, Dr. A.H., who is a Section Chief of Hematology/Oncology within VA's healthcare system, provided a medical opinion that took into account the correct facts and specifically noted the Veteran's treatment for yellow jaundice by a civilian physician in March 1946, five months after separation from service.  

The VHA medical expert opined that the Veteran did not have a medical condition that predisposed him to jaundice resulting in permanent damage to his liver which would have predisposed him to developing primary hepatocellular carcinoma.  She explained that primary liver cancer (i.e. cancer that originated from liver tissue) is called hepatocellular carcinoma and has a distinct pathologic feature.  Based upon laboratory data available from July 2002, approximately one year before the Veteran passed away, his liver function tests were entirely within normal limits.  On documented physical examinations he was not described as showing the classic signs of liver disease.  The VHA medical expert also explained that unknown primary adenocarcinoma is designated as such because the site where the cancer originated cannot be determined.  She stated that adenocarcinomas can originate in the lung, the entire gastrointestinal tract, the prostate, and the breast, and that once cancer involves more than one organ, the site of origin is not always easy to determine.  

Based on a review of the Veteran's records, the VHA medical expert was unable to identify the primary source of the adenocarcinoma, but she noted that the Veteran did have risk factors for developing cancer in his lung and possibly his intestinal tract, and that these cancers often spread to the liver first and then to the abdominal cavity.  The VHA medical expert stated that the Veteran's death certificate indicated that he developed cancer that spread to his liver from an unknown site, and that this was different from primary liver cancer that originates in the liver due to underlying damage to the liver.  She concluded that because the cancer did not originate in the Veteran's liver, a medical condition in service manifested by jaundice five months after service did not cause or materially contribute to cause the Veteran's death.      

On review of the evidence above, the Board finds the criteria for service connection for the cause of the Veteran's death are not met.

The question of whether the Veteran's death was likely related to service is a medical issue.  The Board is not competent to make any inferences as to medical etiology, or degree of disability as to a claim for benefits, without a solid foundation on the record, grounded in medical evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).

In this case, there are conflicting medical opinions of record.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Guerrieri, id.  Greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Review of the claims file, in and of itself, does not make a medical opinion more or less probative; rather, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).
  
In this case, the Board finds the July 2015 opinion of the VHA medical expert to be more probative than the November 2006 opinion of Dr. D.M. for the reasons cited below.

First, Dr. D.M. provided an opinion that is highly speculative (i.e., that he was not aware of yellow jaundice being associated with adenocarcinoma of the liver but could not rule it out).  Medical opinions expressed in speculative language do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), citing Obert v. Brown, 5 Vet. App. 30, 33 (1993).  By contrast, the July 2015 VHA medical expert provided a definitive and detailed opinion that the Veteran developed cancer that spread to his liver from an unknown site, and reasoning that because the cancer that caused the Veteran's death did not originate in his liver, a medical condition manifested by jaundice five months after service did not cause or materially contribute to cause the Veteran's death.      

Second, Dr. D.M. provided no clinical rationale for his opinion, whereas the July 2015 VHA medical expert provided detailed discussion in which the medical evidence was demonstrated to support the conclusion reached.  Hernandez-Toyens, id.; Prejean, id. 

Third, Dr. D.M. admitted having no sub-specialty expertise in the question asked; a medical professional is not competent to opine as to matters outside his scope of expertise.  LeShore v. Brown, 8 Vet. App. 406 (1995) citing Layno v. Brown, 6 Vet. App. 465, 469 (1995).  By contrast, the July 2015 VHA medical expert is a Section Chief of Hematology/Oncology within VA's healthcare system, and her qualifications are listed under her signature block.  

In comparing the probative value of the opinions of Dr. D.M. and the July 2015 VHA medical expert, the Board acknowledges that Dr. D.M. was the Veteran's attending physician and thus conversant with  his current medical situation.  However, the Court has expressly declined to adopt a rule that accords greater weight to the opinion of the veteran's treating physician over a VA or other physician.  Winsett v. West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993).

The appellant argued to the Court that her daughter, a physician, had expressed an opinion supporting the appellant's theory of causation.  As noted by the Court, the daughter's opinion is not of record and cannot be considered.  The Board notes in that regard that the appellant's recounting of her daughter's medical opinion, as well as her assertion that Dr. D.M. would provide a more assertive opinion if asked to do so, is hearsay; hearsay medical evidence does not constitute competent medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence."  Robinette, 8 Vet. App. at 77 (1995)).

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the appellant in the form of her correspondence to VA and to the Court.

In her lay evidence, the appellant essentially argued her theory that the Veteran had acquired yellow jaundice during service, and that such yellow jaundice led to liver cancer which led directly or indirectly to the Veteran's death.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, as discussed above, the most probative medical opinion of record refutes the appellant's theory of causation by showing the Veteran developed cancer that spread to his liver from an unknown site, and reasoning that because the cancer that caused the Veteran's death did not originate in his liver, a medical condition manifested by jaundice five months after service did not cause or materially contribute to cause the Veteran's death.      

In sum, based on the evidence and analysis above, the Board finds that a service-connected disease or disability did not cause, or substantially and materially contribute to cause, the Veteran's death.  Accordingly, the criteria for service connection for the cause of the Veteran's death are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


